Citation Nr: 1625767	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-34 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to October 1992 and June 1995 to October 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Louisville, Kentucky and Winston-Salem, North Carolina. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In March 2016, the Veteran's representative submitted a letter, which indicated the Veteran wished to attend a videoconference hearing before the Board.  The Veteran has not yet been scheduled for his requested hearing.  As the RO schedules videoconference hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.





The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




